ORDER

WHEREAS, by opinion filed April 19, 1996, this court suspended Byron L. Zotaley for a period of 6 months effective 14 days from the date of the opinion and provided certain conditions to be complied with by Zotaley prior to his reinstatement, In Re Disciplinary Action Against Zotaley, 546 N.W.2d 16 (Minn.1996); and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed an affidavit with this court stating that Zota-ley has filed an affidavit with her office attesting to his compliance with the terms of the opinion and stating that her office has no objection to his reinstatement;
IT IS HEREBY ORDERED that Byron L. Zotaley is immediately reinstated to the practice of law.
BY THE COURT:
Alan C. Page Associate Justice